Case 4:20-cv-00150 Document 1-1 Filed on 01/15/20 in TXSD Page 1 of 7




                            EXHIBIT "A"
Case 4:20-cv-00150 Document 1-1 Filed on 01/15/20 in TXSD Page 2 of 7
Case 4:20-cv-00150 Document 1-1 Filed on 01/15/20 in TXSD Page 3 of 7
Case 4:20-cv-00150 Document 1-1 Filed on 01/15/20 in TXSD Page 4 of 7
Case 4:20-cv-00150 Document 1-1 Filed on 01/15/20 in TXSD Page 5 of 7
Case 4:20-cv-00150 Document 1-1 Filed on 01/15/20 in TXSD Page 6 of 7
Case 4:20-cv-00150 Document 1-1 Filed on 01/15/20 in TXSD Page 7 of 7
